
	

113 SRES 392 ATS: To authorize document production and representation in Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 392
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize document production and representation in Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al.
	
	
		Whereas, in the case of Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al., No. 2:12–cv–06371, pending in the United States District Court for the District of New Jersey,
			 the plaintiffs have issued a subpoena for testimony and production of
			 documents from Senator Richard Blumenthal;Whereas, pursuant to sections 703(a) and 704(a)(2) of the Ethics in Government Act of 1978, 2
			 U.S.C. §§ 288b(a) and 288c(a)(2), the Senate may direct its counsel to
			 represent Members of the Senate with respect to any subpoena, order, or
			 request for testimony relating to their official responsibilities;Whereas, by the privileges of the Senate of the United States and Rule XI of the Standing Rules of
			 the Senate, no evidence under the control or in the possession of the
			 Senate may, by the judicial or administrative process, be taken from such
			 control or possession but by permission of the Senate; andWhereas, when it appears that evidence under the control or in the possession of the Senate may
			 promote the administration of justice, the Senate will take such action as
			 will promote the ends of justice consistent with the privileges of the
			 Senate: Now, therefore, be it
	
		That Senator Blumenthal is authorized to provide documents in the case of Care One Management LLC, et al. v. United Healthcare Workers East, SEIU 1199, et al., except concerning matters for which a privilege or objection is asserted.
		2.The Senate Legal Counsel is authorized to represent Senator Blumenthal in this matter.
